Title: To Thomas Jefferson from Moustier, 13 February 1788
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



à Newyork le 13. Fevrier 1788

J’ai payé un peu cher, Monsieur, mon empressement de me rendre dans votre patrie. A commencer de mon départ de Paris, j’ai fait un voyage à tous égards infiniment désagréable, et ma santé étoit sur la fin tellement dérangée qu’elle commençoit à me donner des inquiétudes. Heureusement elle s’est bien rétablie et avec une promptitude qui m’a surpris. Pour être pleinement dédomagé de ce que j’ai souffert et du sacrifice que j’ai fait de mes intérêts, qui ont surtout été lésés par la perte d’une partie de mon mobilier, il ne me reste à désirer que de savoir que vos compatriotes se sont aperçus, non seulement de l’empressement du Ministre du Roi, mais aussi de celui du Cte. de Moustier. J’ai lieu de me louer des témoignages d’affection et des égards de plusieurs d’entre eux, parmi lesquels il y en a qui méritent assurément d’être particulièrement distingués. Ce ne sont cependant en général que les Officiers du Congrès et un petit nombre d’habitans principaux de cette Ville qui m’ont fait des avances auxquelles je me suis montré très sensible. Il est fâcheux que l’étiquette, que j’ai trouvée à mon grand étonnement plus outrée et plus bizarre dans une république qui vise à la perfection, que dans les cours d’Allemagne et d’Italie, mette autant de gêne dans la fréquentation des personnes. Quant à la société, j’espère la modérer, mais quant au Congrès, comme  c’est un Corps Souverain, je n’aurai qu’à gémir des résolutions qui y seront prises pour élever une barrière entre ses membres et moi. Il faut convenir franchement que la prétention que le grand nombre a à la première visite de la part des Ministres Etrangers ne pourroit que diminuer la considération dûe à ceux-ci, et qu’il est de l’intérêt même du Congrès de maintenir. Comment prétendre que ceux-ci soient constamment à l’affut de l’arrivée de Députés, qui se succèdent sans cesse sans produire aucune sensation, et dont la plupart vont s’établir obscurément dans des chambres garnies, ce qui me paroît philosophiquement parlant fort raisonable, mais ce qui ne donne guères de cet éclat, qui doit accompagner à un certain degré des personnes qui se disent représentans d’un Souverain. Je crains qu’on ne se soit un peu mépris sur l’étendue de la représentation en voulant l’étendre jusqu’à chaque individu d’une délégation. Collectivement, je regarderai très volontiers une Délégation comme représentant un Etat Souverain, puisque chaque Etat veut l’être, même dans le sens le plus étendu. C’est sur ce principe que je règlerai la visite que prescrit le cérémonial fixé par le Congrès le lendemain de mon audience que j’ai demandée depuis longtems. Je me propose de la faire à Messieurs les Députés de‥‥Un billet pour chaque délégation, au lieu d’un billet pour chaque délégué. Je ne crois pas qu’on puisse raisonnablement demander autre chose, que de voir un Délégué d’une grande Puissance traiter d’égal à égal Une Délégation d’une Puissance partielle; Ce n’est que dans la Délégation collective qu’il se trouve cette égalité, dans laquelle j’observe même que l’avantage est du côté de la Délégation qui reçoit la première visite. S’il en étoit autrement, la conséquence du raisonnement des délégués individuels seroit, que chaque d’eux pourroit prétendre à être regardé comme le Congrès qui représente le Souverain, de même que chacun d’eux prétend être traité comme Sa législature assemblée qui représente son Etat. Au reste, je ne mettrai aucune passion dans cette discussion qui est d’un genre qui m’est fort désagréable et que je suis fâché de voir dominer dans Un peuple, qui devroit aller plutôt au vrai but de la Souveraineté, que de s’occuper d’apareil et de minutieuses cérémonies. 4. Membres se sont mis à monégard audessus de la formalité qui occupe leurs confrères, Mr. Maddison, Mr. Hamilton, Mr. Armstrong et Mr. Howard. J’ai surtout à vous remercier de m’avoir fait connoître le premier que je désire fréquenter encore de plus en plus. Mes premières occupations et ma correspondance me prennent actuellement beaucoup de tems. J’espère en employer ensuite beaucoup à  prouver aux Américains que je suis Un Ministre ami d’une Nation faite pour être leur amie. Je regrette de n’avoir reçu aucune lettre par le dernier paquebot. J’espère qu’à l’avenir ceux qui viendront m’aporteront de vos nouvelles qui m’intéresseront toujours bien vivement. De mon côté je serai bien exact à vous donner des miennes et à vous renouveller les assurances du bien sincère attachement et de la considération distinguée avec lesquels j’ai l’honneur d’être, Monsieur, Votre très humble et très obeissant Serviteur,

Le Cte. de moustier


Le 19. Je vous fais mon Compliment de l’accession de Massassuchett. Ma Soeur, qui se proposoit d’avoir l’honneur de vous écrire, en est empêchée par un violent catarre accompagnée de fièvre qui la retient au lit depuis hier. Elle me charge de vous exprimer particulièrement ses regrets.

